Title: From George Washington to Brigadier General William Smallwood, 1 June 1778
From: Washington, George
To: Smallwood, William


                    
                        Dear Sir
                        Head Quarters Valley Forge 1st June 1778
                    
                    I recd yours of the 30th May. A person, who I sent down to Chester to observe the Movement of the Fleet, left that place on Sunday at dusk, he informs me that upwards of one hundred sail had come down from Philada and that they had not stopped near Wilmington, but proceeded towards the Capes. If this is so, it is a plain proof that they have no design to land any body of Men to molest our Stores. Capt. McLane who commands a scouting Party upon the Enemy’s lines has been this Morning as near Philada as Kensignton, from whence he has a full view of the Harbour, he says very few ships remained and  those cheifly armed Vessels. If therefore, upon sending an Officer to Chester and another to Wilmington you find that the Vessels have gone down and are below New Castle, you are immediately to join me with your whole continental force. I am &c.
                    
                        P.S. Bring up your Tents with you and your ligh[t]est Baggages as you will probably march immediately Northward.
                    
                